MEMORANDUM2
Manuel and Yeni Santos, natives and citizens of Mexico, petition pro se for review of the final decision of the Board of Immigration Appeals dismissing their appeal of an immigration judge’s denial of their applications for suspension of deportation. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000). We deny the petition for review.
Petitioners contend that the “stop-time rule” — a new continuous physical presence requirement set forth in IIRIRA — cannot be applied to them because they are in deportation proceedings and the new rule *648applies only to applicants in removal proceedings. This contention is without merit. See Ram v. INS, No. 99-70918, 2001 WL 173309, at *3, *5 (9th Cir. Feb. 8, 2001).
Petitioners’ contention that the stop-time rule violates equal protection is also without merit. See id. at *7.
We do not consider petitioner’s eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim or permanent relief awarded to members of the class certified in Barahonar-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.